           Case 1:20-cr-00536-VEC Document 49 Filed 07/29/21 Page 1 of 3

                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                              DATE FILED: 7/29/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :   20-CR-536 (VEC)
                 -against-                                      :
                                                                :        ORDER
 DEWESE HUGHES,                                                 :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties are scheduled to appear for a status conference on August 11,

2021, at 2:30 p.m.;

        IT IS HEREBY ORDERED that the status conference is ADJOURNED to August 19,

2021, at 10:00 a.m., in Courtroom 443, Thurgood Marshall U.S. Courthouse, 40 Foley Square,

New York, NY 10007.

        IT IS FURTHER ORDERED that interested members of the public may dial-in to the

conference using (888) 363-4749 // Access code: 3121171# // Security code: 0536#.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the instructions, attached. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client does not meet the requirements.

        IT IS FURTHER ORDERED that the Court’s prior exclusion of time under the Speedy

Trial Act, 18 U.S.C. § 3161(h)(7)(A), is extended to August 19, 2021. In addition to the reasons

stated on the record at the July 20, 2021 conference, the Court finds that the ends of justice
          Case 1:20-cr-00536-VEC Document 49 Filed 07/29/21 Page 2 of 3




served by accommodating the complexity of this case, including voluminous discovery,

compounded by the logistical difficulties created by the COVID-19 pandemic, outweigh the

interests of the public and the Defendant in a speedy trial.



SO ORDERED.
                                                         _________________________________
                                                               _____________________  _ ______
Date: July 29, 2021                                               VALERIE CAPRONI
                                                                             CAPRON   NI
      New York, NY                                             United States District Judge




                                                2 of 3
         Case 1:20-cr-00536-VEC Document 49 Filed 07/29/21 Page 3 of 3




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                              3 of 3
